2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 1 of 12




                                                 2:20-cr-386
2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 2 of 12




                                                      2:20-cr-386
2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 3 of 12
2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 4 of 12
2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 5 of 12
2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 6 of 12
2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 7 of 12
2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 8 of 12
2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 9 of 12
2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 10 of 12
2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 11 of 12
2:20-cr-00386-MGB   Date Filed 07/14/20   Entry Number 1   Page 12 of 12
